Citation Nr: 0929879	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues listed on 
the title page.

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

At the July 2008 hearing, there was a discussion regarding 
whether the issue of entitlement to service connection for a 
right shoulder disability was on appeal.  The Veteran had 
perfected an appeal as to this issue; however, when the RO 
granted service connection for residuals of a right clavicle 
fracture in May 2004, it evaluated the disability under 
limitation of shoulder motion.  Thus, service connection for 
a right shoulder disability was granted.  As a result, that 
issue is not part of the current appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Board 
will, however, read the testimony as a claim for an increased 
rating.  As the increased rating claim is not developed or 
certified for appellate review it is referred to the RO for 
appropriate consideration.  

Also at the July 2008 hearing, the undersigned had agreed to 
leave the file open for 45 days to allow the Veteran to 
submit additional evidence.  Not having received any 
additional evidence within the 45-day period, the Board 
issued a decision in this appeal in October 2008.  Six days 
after the Board's decision, the Veteran submitted additional 
evidence.  The representative argued that the evidence was 
received in a timely manner, and that the Board's decision 
should be reconsidered.  In May 2009, a Deputy Vice Chairman 
determined, without directly denying the motion for 
reconsideration, that the Board would vacate its October 2008 
decision and issue a new decision, which would consider the 
additional evidence.

In light of the May 2009 action, in a June 2009 decision, the 
Board vacated its October 2008 decision.  In doing so, 
however, the Board erred in stating that a motion for 
reconsideration had been granted.  That was incorrect.  
Rather, the Board agreed to vacate the October 2008 decision 
and reissue a new one.  The practical effect is the same, but 
the Board's word choice in June 2009 was inaccurate.  The 
bottom line is that this decision reflects a new review of 
the Veteran's claim without regard to the now vacated October 
2008 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On further review of the claims file, the Board finds that 
there are outstanding VA treatment records.  Right now, the 
claims file contains VA treatment records from the Huntington 
VA Medical Center dating from 2001.  There are no records 
from that facility prior to that time.  In various records, 
however, and at his June 2008 hearing before the undersigned, 
the Veteran has indicated he received treatment at the 
Huntington VA Medical Center from 1973 to the present 
pertaining to the disabilities for which he is claiming 
service connection.  In reviewing the request for VA medical 
records, there unfortunately appears to be no request for 
records from the Huntington VA Medical Center dating prior to 
2001 (VA had requested medical records from the Indianapolis 
VA Medical Center as far back as 1972).  Thus, a remand is 
necessary to obtain any extant VA Medical Center Huntington 
records.

If the records show treatment prior to 2001 for neck, low 
back, and/or right hip disorders, the RO should schedule an 
examination to determine the etiology of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA 
treatment records pertaining to the 
Veteran from the VA Medical Center in 
Huntington, West Virginia from 1973 to 
2001, and since 2004.  Any records 
received should be associated with the 
claims file.  According to VA Medical 
Center Huntington it retired records 
pertaining to treatment for the Veteran in 
1989.  Thus, a records release must be 
submitted in order to obtain any retired 
records.  VA Medical Center Huntington 
reports having the records dating since 
1995.  Thus, records exist and must be 
associated with the claims file.

2.  Following the receipt of any records 
the AMC/RO should review them.  If they 
show treatment prior to 2001 for neck, low 
back, and/or right hip disorders, the 
RO/AMC should refer the claims file to an 
appropriate physician to determine the 
etiology of any current cervical, lumbar 
and/or right hip disorders.  The reviewing 
physician is to review the claims file, to 
specifically include a 1972 VA medical 
record pertaining to an in-service 
motorcycle accident, an April 1973 service 
separation examination report (located in 
an envelope in volume 1 of the claims 
file); and all the other evidence of 
record.  The physician must then opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current cervical, low back, and/or right 
hip disorder is related to the appellant's 
military service to include a 1972 
motorcycle accident and residuals 
therefrom.  
    
The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with reference to the evidence 
in the claims file.  The examiner must 
specifically address his/her consideration 
of the 1972 VA medical record, the 
appellant's April 1973 separation 
examination report, and sound medical 
principles.

3.  Thereafter, the RO/AMC must 
readjudicate the claims of entitlement to 
service connection for residuals of a low 
back injury, residuals of a neck injury, 
and residuals of a right hip injury.  If 
any determination is adverse to the 
Veteran, he and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

